of f i c e of c h i ef c ou n sel number info release date department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date c ita b04 ------------ conex-100647-09 index number the honorable bill nelson united_states senator landmark two east robinson street suite orlando fl dear senator nelson i am responding to your inquiry dated date on behalf of your constituent -------------------- ---------------expressed concern about paying the alternative_minimum_tax amt despite having paid full taxes and capital_gain taxes although ------------did not clearly explain his situation we hope the following general information about the amt will be helpful to determine whether a taxpayer is liable for the amt the taxpayer must first calculate his or her regular_tax_liability taking into account appropriate deductions credits and exclusions the taxpayer then makes a separate calculation to determine an alternative amount of taxable_income amti a taxpayer calculates the amti by taking into account a number of adjustments and preferences which generally are income and deduction items treated less favorably in computing amti than when calculating regular taxable_income after the taxpayer has computed amti he or she determines tentative_minimum_tax tmt which is the excess of amti over an amt_exemption_amount multiplied by the applicable amt tax_rate if tmt is greater than the regular_tax_liability the taxpayer has an amt liability if tmt is the same as or less than the taxpayer’s regular_tax_liability the taxpayer has no amt liability as stated above the amt is a separately figured tax that eliminates many deductions thus increasing the tax_liability for a taxpayer who would otherwise pay less tax some common examples of deductions not allowed in computing the alternative_minimum_taxable_income are miscellaneous_itemized_deductions the standard_deduction and the deductions for state and local_taxes and for personal exemptions examples of common preference items not allowed in computing amti are exclusions for gains on conex-100647-08 sale of certain small_business stock and interest on certain state and local bonds the capital_gains_tax however does not create amt liability because the tax on capital_gains for individuals is the same for both regular_tax and alternative_minimum_tax to illustrate assume that in a married_filing_jointly taxpayer who takes the standard_deduction and two personal exemptions has ordinary_income of dollar_figure and capital_gains income of dollar_figure arriving at an adjusted_gross_income of dollar_figure after taking the standard_deduction dollar_figure and a deduction for two personal exemptions dollar_figure the taxable_income is dollar_figure the regular_tax is dollar_figure including the capital_gains portion and the tentative_minimum_tax is dollar_figure including the capital_gains portion thus this taxpayer owes an amt of dollar_figure this occurs for two reasons first the standard_deduction and personal exemptions are eliminated in the minimum_tax calculation second the amt rate i sec_26 percent while the effective regular_tax_rate under this example is about percent congress enacted the amt to serve on overriding objective to ensure that no taxpayer with substantial economic_income can avoid significant tax_liability by using exclusions deductions and credits congress believed that it was inherently unfair for high- income taxpayers to pay little or no tax due to their ability to use_tax preferences see h_r rep no pincite if you have any additional questions please contact me or ---------------------at ----- ------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
